Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  The rejection of the previous office action not repeated below are withdrawn.   The responses of the applicant are addressed after the first rejection to which they are directed.  The finality of the prior rejection is withdrawn to more precisely address modification of the cationic portion of the PAG of example 1. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yonikuta et al. WO 2020049859. 
Yonikuta et al. WO 2020049859 (numbering refer to original, not translation, effectively filed as of 09/5/2018 based upon priority document attached) in example 7 teaches a resist of resin 7, PAG B-16, quencher D-2, surfactant and 50/50 solvent mixture of PGMEA/PGME in table 2 [0387].  Polymer 7 is a 35% MA-7, 12 % MB-5 and 53 % MD-1 (hydroxystyrene) [0367-0370]. 
    PNG
    media_image1.png
    64
    268
    media_image1.png
    Greyscale
 [0374]. 
    PNG
    media_image2.png
    146
    296
    media_image2.png
    Greyscale
 [0362].  
Example 1 uses PAG B-1 
    PNG
    media_image3.png
    67
    182
    media_image3.png
    Greyscale
 in combination with resin A-1 
    PNG
    media_image4.png
    137
    302
    media_image4.png
    Greyscale
.
These composition are coated to thicknesses of 11 microns, exposed at 248 nm and developed in TMAH [0388].  Useful PAGs include those bounded by formulae P-1 [0145], P-2 [0175], P-3 [0181], P-4 and P-5 [0189].  In formula P-2, Rp1 to Rp5 and Z- are as in formula P-1 are as in Rp6 to Rp8 are hydrogen, substituents and M1 is preferably a heteroatom such as sulfur, nitrogen or oxygen [0175-0179]. Substituents Rp1 to Rp5 are hydrogen, halogen,. C1-10 alkyl (including methyl, ethyl, butyl, t-butyl, sec-butyl, and the like), aryl, heteroaryl or alkoxy [0144-0154]. Z- is a non-nucleophilic anion, and can be an alkylsulfonate as in Z1 which is preferably a C1-6 alkyl group can be fluorinated [0156-0157,0162]. Useful acid labile styrenic repeating units are illustrated at [0096-0097], useful hydroxystyrene repeating units are illustrated at [0114] and these can be used in amounts up to 85 mole%.  The solids content of the resist is 10 wt% or more so that a thick resist can be coated, preferably to a thickness of 10 microns or more [0143]. There is a preference for 10-50 wt% solids and coatings with thicknesses of 5-100 microns can be made [0325]. The composition can be used in etching, ion implantation or electrode or rewiring (plate) processes [0328]. The photoinitiators are bounded by formula P-1, where Z- is a non-nucleophilic anion [0145] and can be one of those bounded by formulae Z1 to Z4. 

    PNG
    media_image5.png
    137
    248
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    101
    213
    media_image6.png
    Greyscale

In formula Z1, RZ1 is an alkyl group [0156-0157], which may be a C1-10 alkyl group, but which is preferably a C1-6 alkyl group, such as methyl, ethyl, propyl, n-butyl, sec-butyl, t-butyl which may be substituted by a halogen with fluorine being preferred [0162].  RP1 to RP5 can be hydrogen, hydroxy, halogen, alkyl, aryl, heteroaryl or alkoxy or two of these may be combined/linked to forma ring. Q1 is a 5 or 6 membered ring including S+ and may include another heteroatom, such as oxygen, or nitrogen [0145-0154]. Note also formula P-2 where M1 can be a heteroatom or C(RP11)(RP12) [0175-0179]
	It would have been obvious to modify example 1 by using a PAG similar to that used, but where the nonafluorosulfonate anion is replaced by a fluorinated or perfluorinated methyl, ethyl, propyl, sec-butyl, tert-butyl, pentyl or hexyl group based upon the teachings of equivalence and preference for C1-6 alkyl groups at [0145,0156,0157,0162] and the methoxyphenyl moiety of the cation is replaced with an unsubstituted phenyl (B-15), a halogenated phenyl, a aryl substituted phenyl or an alkylphenyl  (PAG B-16) based upon the teachings at [0145-0146,0152].  Further, it would have been obvious to one skilled in the art to modify the resulting compositions by using polymers with hydroxystyrene of 85 mol% based upon the disclosure at [0115] and/or to use other cations bounded by the teachings of P-1 where Q is substituted or uses a different heteroatom as discussed at [0149-0151]. 

	The applicant argues on page 12 of the response of 8/29/2022 that the anion selected by the examiner is one of a laundry list of those taught by Yonikuta et al. WO 2020049859.  The examiner disagrees holding that the fluorinated or perfluorinated methyl, ethyl, propyl, sec-butyl, tert-butyl, pentyl or hexyl group are taught as equivalent to the perfluorinated butyl group of ZI 

    PNG
    media_image6.png
    101
    213
    media_image6.png
    Greyscale
based upon the teachings of equivalence and preference for C1-6 alkyl groups at [0156,0157,0162].   The examiner has modified the anion choice within the preferred teachings of the reference for the anion ZI which embraces the perfluorinated butylsulfonate of the cited example which the examiner holds to be the obvious substitution for one skilled in the art, given the polymer and thickness of the resist also being within the scope of the claims. 

The applicant also argues on page 12 of the response that the cation structures bounded by the claims are among a laundry list of cations disclosed by Yonikuta et al. WO 2020049859 and is not among the preferred structures of P-3 to P-5 disclosed as preferable in Yonikuta et al. WO 2020049859.  Yonikuta et al. WO 2020049859 clearly describes P-1 as describing useful compounds which generate acid upon exposure to radiation which also describes useful anions, including those bounded by ZI [0144-0173]. Among the preferable cations are those bounded by P-2 (which the exemplified cation is) [0174-0179], P-3 [0180-0186], P-4 and P-5  [0187-0194].  The examiner points out that preferred embodiments bounded by P-1 include P-2, P-03, P-4 or P-5 and the cation of B-1 
    PNG
    media_image7.png
    50
    97
    media_image7.png
    Greyscale
 , the cation unsubstituted by the methoxy group and the cation where the methoxy groups is replaced with an alkyl group (such as t-butyl of 
    PNG
    media_image8.png
    52
    103
    media_image8.png
    Greyscale
) are each bounded by P-1 and used successfully in a thick photoresist.  One skilled in the art would recognize preferred compositions as being those with demonstrated performance as well as those modified minimally. 

The applicant argues that there is no motivation to make the substitution asserted by the examiner.  The examiner relies upon the equivalence of hydrogen, hydroxyl, halogen, alkyl, aryl, heteroaryl and alkoxy groups substituents on the phenyl ring do P-1 discussed at [0146,0152-0154] and the equivalence of the fluorinated alkyl sulfonates at [0156,0157,0162], which provide a reasonable expectation of success, particularly when coupled with the results of the examples relied upon as a starting point for the composition.
	The applicant is again invited to provide declaration evidence that the mere difference in the anions results in unexpected results. The examples cited by the examiner are within the original scope of coverage sought and no comparative examples which are equivalent or preferable to a direct comparison with the prior art are of record.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yonikuta et al. WO 2020049859, in view of Birbaum et al. 6703182. 
Birbaum et al. 6703182 in example 7 describes the use of a stepped wedge to evaluate the performance of the resist including a photoacid generator where the thickness of the resist remaining after exposure corresponding to the stepped areas having different transmission is measured after exposure and development (34/11-35/8). The use of the resist to mask etching or plating processes is disclosed (24/31-39)
It would have been obvious to one skilled in the art to modify the processes rendered obvious in Yonikuta et al. WO 2020049859 by using a step wedge mask to expose the resist to a range of transmittances and characterize the sensitivity of the resist as taught in Birbaum et al. 6703182 as useful for photoacid containing resists similar to that of example 1 and to use the resist to mask an etching process with a reasonable expectation of success based upon the teachings of Birbaum et al. 6703182 at (24/31-39) and [0328] of Yonikuta et al. WO 2020049859. 
In the response of 6/16/2022, the applicant argues that no motivation is provided for using the mask of Birbaum et al. 6703182.  The examiner disagrees pointing to the clear use of the step wedge mask to characterize resist sensitivity. 

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. WO 2018212079 (US 20200019058 used in lieu of machine translation), in view of Kanda et al. 20060008736.
Hatakeyama et al. WO 2018212079 exemplifies a resist composition of example 52 in table 4 which includes PAG C-11, Resin A-10, a surfactant (E-2), a basic compound (F-2) and a mixture of solvents to form a composition with a solid coating content of 38 wt%. 

    PNG
    media_image9.png
    51
    251
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    198
    282
    media_image10.png
    Greyscale
.
This composition is spin-coated on a silicon wafer and dried to form positive photoresist layer with a thickness of 11 microns. This was then exposed using a KrF exposure apparatus, post baked, and developed in TMAH to form a resist pattern (WO at [0321], US at [0592]). Resins A-1 and A-3 are similar, but the resin includes 75 mol% of the hydroxystyrene. The hydroxy repeating unit (D) can be used in amounts of  40-95 mol%  (WO at [0080-0094, particularly 0094], US at  [0175-0199, particularly 0199]). A phenolic resin can be added as a second resin B in 2-30 mass % when a crosslinking agent is included. This may use those disclosed at <0125-0347> of US 20160282920 (WO at [0123-0127], US at [0248-0262]).  Useful photoacid generators includes the sulfonium salts bounded by ZI (WO at [0130-0136], US at [0268-0282]) and more specifically those bounded by ZI-4, where l can be 0 to 2, but is preferably 0, R is 0 to 8,  R13 can be hydrogen, fluorine, hydroxyl, alkyl, cycloalkyl, alkoxy, alkoxycarbonyl or a group having a monocylic or polycyclic cycloalkyl skeleton, R15 can be alkyl, cycloalkyl or naphthyl groups and they can be bonded to each other to form a ring which may include a heteroatoms, such as oxygen or nitrogen and Z- is an anion  (WO at [0152-0157], US at [0316-0331]). Other exemplified cations include 
    PNG
    media_image11.png
    76
    123
    media_image11.png
    Greyscale
 (WO at [0182] , US at [0363]). The anion Z- is an anion, preferably an non-nucleophilic anion (WO at          , US at [0268-0273]). 
    PNG
    media_image12.png
    154
    259
    media_image12.png
    Greyscale

Thicknesses of the resist can be 1-100 microns, most preferably 10-100 microns (WO at [0250], US at [0487]). 
	Kanda et al. 20060008736 teaches acid generators used in photoacid generators bounded by formulae Z1-ZIII (reproduced below), where X- is a non-nucleophilic anion [0172-0174], such as a sulfonic acid anion, including aliphatic sulfonic acid anions, aromatic sulfonic acid anions or camphor sulfonic acid anions. The aliphatic group can be alkyl groups, such as a methyl group, ethyl group, propyl group, isopropyl group, n-butyl group, isobutyl group, sec-butyl group, pentyl group, neopentyl group, hexyl group, heptyl group, octyl group, nonyl group, decyl group, undecyl group, dodecyl group, tridecyl group, tetradecyl group, pentadecyl group, hexadecyl group, heptadecyl group, octadecyl group, nonadecyl group, eicosyl group, which can be substituted with halogens such as fluorine, chlorine, bromine or iodine or other substituent groups [0188,0190-0192,0194-0195]
    PNG
    media_image13.png
    171
    251
    media_image13.png
    Greyscale
. 
It would have been obvious to modify example 52 of Hatakeyama et al. WO 2018212079 by using a PAG similar to that used, but where the nonafluorosulfonate anion is replaced by a fluorinated or perfluorinated methyl, ethyl, propyl, sec-butyl, tert-butyl, pentyl or hexyl group based upon the teachings of equivalence in Kanda et al. 20060008736.
	Further, it would have been obvious to one skilled in the art to modify the composition by using polymers with hydroxystyrene of 95 mol% based upon the disclosure at  (WO at [0080-0094, particularly 0094], US at  [0175-0199, particularly 0199]) and/or to use other cations bounded by the teachings of Hatakeyama et al. WO 2018212079. 
In the response of 6/16/2022, the applicant points to the nonafluoro-n-butanesulfonate anion used in the examples of the reference.  The reference clearly teaches other fluorinated alkylsulfonates and their equivalence with the n-butanesulfonate in  Kanda et al. 20060008736.  The applicant is invited to provide declaration evidence that the mere difference in the anions results in unexpected results. 

	In the response of 8/29/2022, the applicant argues that the statement of the examiner is conclusionary. The examiner points out that Hatakeyama et al. WO 2018212079 clearly directs one to non-nucleophilic anions  (WO at          , US at [0268-0273]) and Kanda et al. 20060008736 teaches non-nucleophilic anions of photoacid generators useful in the photoresist arts include sulfonic acid anion, including aliphatic sulfonic acid anions, aromatic sulfonic acid anions or camphor sulfonic acid anions. The aliphatic group can be alkyl groups, such as a methyl group, ethyl group, propyl group, isopropyl group, n-butyl group, isobutyl group, sec-butyl group, pentyl group, neopentyl group, hexyl group, heptyl group, octyl group, nonyl group, decyl group, undecyl group, dodecyl group, tridecyl group, tetradecyl group, pentadecyl group, hexadecyl group, heptadecyl group, octadecyl group, nonadecyl group, eicosyl group, which can be substituted with halogens such as fluorine, chlorine, bromine or iodine or other substituent.  The modification to the example is minimal and replaces one fluorinated alkylsulfonate anion (nonafluorobutyl sulfonate) with another where both are non-nucleophilic anions.t 



Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. WO 2018212079 (US 20200019058 used in lieu of machine translation), in view of Birbaum et al. 6703182. 
It would have been obvious to one skilled in the art to modify the processes rendered obvious in Hatakeyama et al. WO 2018212079 by using a step wedge mask to expose the resist to a range of transmittances and characterize the sensitivity of the resist as taught in Birbaum et al. 6703182 as useful for photoacid containing resists similar to that of example 52 and to use the resist to mask an etching process with a reasonable expectation of success based upon the teachings of Birbaum et al. 6703182 at (24/31-39) and [0328] of Hatakeyama et al. WO 2018212079. 

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Adegawa et al. 20030039916, further in view of Hirano et al. 20160070170.
Adegawa et al. 20030039916 teaches in the examples various photoresists including in example 226, a mixture of PAGs, polyhydroxystyrene (PHS) photoresist resin, dissolution inhibitor, cyclic ether having acid labile moieties, basic compound, surfactant and solvent (PGME)(table 16) which is coated to a thickness of 0.5 microns, exposed with e-beam, developed [0432-0436]. Preferred photoacid generators (PAGs) are discussed and can be added in amounts of 0.1-20 wt%. The anion can be an alkylsulfonic acid anion, a benzenesulfonic acid anion, a naphthalenesulfonic acid anion or an anthracenesulfonic acid anion preferably including a substitutent such as fluorine a fluoroalkyl group and the like  [0106-0160, particularly 0118-0120 and 0130].  Other useful PAGs which can be added to the composition in amounts 0-50 % of the PAG content are disclosed [0159-0179]. The compounds taught with respect to the PAG4 formula includes those where R203,R204 and R205 are substituted or unsubstituted alkyl or aryl, where the alkyl groups may be substituted with C1-8 alkoxy, C1-8 alkyl or nitro and the aryl groups can be substituted by carboxyl, hydroxy, halogen, C1-8 alkoxy, C1-8 alkyl or alkoxycarbonyl and  two or R203, R204 and R205 can be bonded through (carbon carbon) single bonds or substituents.   Z- is a counterion, such as BF4-, alkanesulfonate ,benzene sulfonate, condensed polyaromatic sulfonates and sulfonic acid containing dye. Those exemplified include PAG 4-16 which has a trifluoromethane sulfonate counter ion and PAG 4-18 which has a perfluorooctane sulfonate counterion, PAG 4-42 which has a nonafluorobutane sulfonate counterion [0169-0174].

    PNG
    media_image14.png
    71
    183
    media_image14.png
    Greyscale
        
    PNG
    media_image15.png
    111
    221
    media_image15.png
    Greyscale
The acid sensitive polymers are styrene based and the percentage of the number of repeating units having acid decomposable groups (B) is B/(B+S), where S is the number of repeating units not containing acid sensitive/decomposable groups is more preferably 0.05-40, most preferably 0.04-40 [0182-0196, particularly 0191-0192]. Useful solvents are disclosed with the composition preferably using 10-100 wt% PGMEA based upon total solvent content, most preferably 30- 80 wt% [0318-0319].
Hirano et al. 20160070170 teaches the coating of chemically amplified resists with dry film thicknesses of 5-250 microns, preferably 10-150 microns [0392]. The resist can have a solvent content of 20-400 parts per 100 parts solids [0308]. They can be coated using a die coater as in the examples [0416-017] or using other known coating techniques including roll coating, comma coating, die coating, air knife coating, lip coating, gravure coating, dip coating, capillary coating, raising and rising coating, blade coating, bar coating, extrusion molding machines followed by drying [0387]. These can be based upon hydroxystyrene polymers where a portion of the hydroxy groups are replaced with acid labile moieties or acrylic polymers having acid labile groups [0032-0052] in combination with photoacid generators including sulfonium salts such as 2-oxocyclohexyl cyclohexyl methyl sulfonium [0053-0306, particularly [0054].  The solvent content is 20-400 parts/100 parts solids, preferable 50-150 parts solvent/100 parts solids [0308] and preferably has a BP or 55-250 degrees C, including PGMEA  [0307].  The coating solvent preferably contains 5-40 wt% of a high boiling (55-250 degrees C) solvent [0389]. The examples use a combination of propylene glycol monomethyl ether acetate (PMA, PGMEA), propylene glycol (PB), cyclopentanone (CyP) and ethyl lactate (EL) [0415].  Exposure wavelength of 200-500  or 230-500 nm are disclosed [0014,0151]
It would have been obvious to modify the compositions of the examples of Adegawa et al. 20030039916 by adding a PAG similar to PAG 4-16 (illustrated on page 29), but which is unsubstituted or only with substituted by C1-8 alkoxy, C1-8 alkyl, nitro, carboxyl or halogen, based upon the teaching at [0171] and forming these with a coating weight of 20-83.3 wt% solids as taught at [0308] of Hirano et al. 20160070170 and 30-40 % PGMEA as the solvent based upon the overlap if the ranges taught for PGMEA in Adegawa et al. 20030039916 and Hirano et al. 20160070170 and coating the resultant composition to a dried thickness of 5-30 microns which is within the useful thickness range of 5-250 microns taught at [0392] of Hirano et al. 20160070170. 


In the response of 6/16/2022, the applicant argues as if the PAG 4-16 used nonafluorobutane as the anion. PAG-4-16 uses trifluoromethanesulfonate.  The equivalence of the various PAGs is clearly established in Adegawa et al. 20030039916 and it’s exemplification is motivation to choose PAGs similar to it. 

The applicant argues on page 12 of the response of 8/29/2022 that the anion selected by the examiner is one of a laundry list of those taught by Yonikuta et al. WO 2020049859.  The examiner disagrees holding that the trifluoromethane sulfonate and perfluorooctane sulfonate are both exemplified together with sulfonium cations and in the case of PAG-4-16 which can have substituents including C1-8 alkoxy, C1-8 alkyl or nitro and the aryl groups can be substituted by carboxyl, hydroxy, halogen, C1-8 alkoxy, C1-8 alkyl or alkoxycarbonyl [0169-0174]. Additionally, the claims do not recite an amount of the recited PAG or exclude other PAGs, so any showing is not commensurate in scope with the coverage sought. 

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Adegawa et al. 20030039916, further in view of Hirano et al. 20160070170, further in view of Birbaum et al. 6703182.
It would have been obvious to one skilled in the art to modify the processes using the resists rendered obvious by the combination of Adegawa et al. 20030039916 and Hirano et al. 20160070170 by using a step wedge mask to expose the resist to a range of transmittances and characterize the sensitivity of the resist as taught in Birbaum et al. 6703182 as useful for photoacid containing resists in example 7 and to use the resist to mask an etching process with a reasonable expectation of success based upon the teachings of Birbaum et al. 6703182 at (24/31-39). 

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Adegawa et al. 20030039916, in view Hirano et al. 20160070170, further in view of Birbaum et al. 6703182, in further in view of Sinta et al. 5731364 and Adachi et al. JP 2017-1155036.
Sinta et al. 5731364 teaches PAGs bounded by formula IV, where X is a heteroatom, C1-3 alkylene or a heteroatom containing C1-3 alkylene and R is an aryl group (2/28-60). The use of the resist in etching or plating processes is disclosed (11/61-67)
Adachi et al. JP 2017-155036 (machine translation attached) teaches photoacid generators bounded by formula (I) where X is oxygen or sulfur [0006]
It would have been obvious to one skilled in the art to modify the photoresist compositions and their use rendered obvious by the combination of Adegawa et al. 20030039916, Hirano et al. 20160070170 and Birbaum et al. 6703182 by replacing the oxygen in added PAG with sulfur or other heteroatoms based upon the equivalence of these in rings of sulfonium PAGs established in Sinta et al. 5731364 and Adachi et al. JP 2017155036. 




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshimura et al. WO 2019054311 (machine translation attached) in table 8 (page 116) describes resist composition 69 which combines resin A-1, PAG C-9, Amine D-2, surfactant  E-2, additive F-2 with solvents S-1 and S-2 with a solids content of 42 wt%.  

    PNG
    media_image16.png
    88
    321
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    180
    382
    media_image17.png
    Greyscale

The composition of tables 5-8 were formed with the solids content described in the tables. An 8 in wafer was coated  with a reflection prevention layer which had previously treated with HMDS.  The resist composition was then coated and dried to a thickness of 9.2 microns.  The resist was exposed using KrF laser radiation and the resist developed in TMAH [0318-0325].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737
September 6, 2022